Appeal from the denial of an application made under article 78 of the Civil Practice Act, for an order directing Murphy, the warden of Clinton Prison, to release petitioner. The Governor commuted the minimum of petitioner’s indeterminate sentence to permit the Parole Board to consider an application for release at any time from and after March 17, 1938. The original sentence of ten years minimum and twenty years maximum was pronounced September 26, 1931. The Parole Board could and did exercise its discretion by refusing the application for parole. (Correction Law, § 213; People ex rel. Atkins v. Jennings, 248 N. Y. 46.) Section 241 of the Correction Law does not apply. Order unanimously affirmed. Present — Hill, P. J., Crapser, Bliss and Heffernan, JJ.